[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                 FOR THE ELEVENTH CIRCUIT                     FILED
                   ________________________          U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                                                           April 30, 2008
                          No. 07-13702                  THOMAS K. KAHN
                    ________________________                CLERK

              D. C. Docket No. 06-00560-CV-T-27-MSS

CAPT. CHANCE, INC.,
LEONARD SHRIMP PRODUCERS, INC.,
ST. PAUL FIRE & MARINE INSURANCE CO.,
ZURICH AMERICAN INSURANCE CO.,
GREAT AMERICAN INSURANCE COMPANY OF NEW YORK,


                                                      Plaintiffs-Appellants,


                               versus


UNITED STATES OF AMERICA,

                                                       Defendant-Appellee.


                    ________________________

             Appeal from the United States District Court
                 for the Middle District of Florida
                  _________________________

                          (April 30, 2008)
Before BIRCH and DUBINA, Circuit Judges, and GOLDBERG *, Judge.

PER CURIAM:

       Having carefully reviewed the briefs of the parties and the record and having

heard oral argument in this case, we hereby affirm the thorough and well-reasoned

opinion of the district court.

       AFFIRMED.




       *
         Honorable Richard W. Goldberg, United States Court of International Trade Judge,
sitting by designation.

                                              2